Decision of this court, handed down April 23, 1959 (8 A D 2d 644), amended to read as follows: Appeal from an order of a Special Term, Supreme Court, Albany County. Order dismissing petition to review a determination of the State Commissioner of Education unanimously affirmed on the opinion of Mr. Justice Hamm at Special Term (16 Misc 2d 137), with $50 costs. The determination by the Commissioner was in the exercise of his appellate jurisdiction on an appeal to review an election at which a central school district considered a proposition authorizing a school construction in which the Commissioner dismissed the appeal. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.